Case 2:19-cv-00468-VAP-SS Document 33 Filed 09/04/19 Pagelof3 Page ID #:113

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

THERESA PACHECO, CASE NUMBER:
2:19-cv-00468-VAP-SS
Vv. Plaintiff(s)
HUNT AND HENRIQUES, INC.,
NOTICE OF
MEDIATION DATE
Defendant(s).

 

 

YOU ARE HEREBY NOTIFIED THAT THE PANEL MEDIATOR HAS SCHEDULED A MEDIATION
IN THE ABOVE-CAPTIONED CASE

for Thursday, September 26, 2019 at 10:00 [yJa.m. / (]p.m.

LOCATION: Gumport Law Firm, PC, 225 S. Lake Ave., Ste. 300, Pasadena, CA 91101

The mediation session must be completed and an ADR-03 Report must be filed on or before the
Court-ordered completion date.

 

Continuances are not favored and can only be granted by the Mediator up to the Court-ordered completion
date. Absent extraordinary circumstances, parties cannot request a continuance within three (3) business
days of a scheduled mediation.

Dated: 9/4/19 Panel Mediator: Leonard L. Gumport (SBN 086935)
Address: Gumport Law Firm, PC
225 S. Lake Ave., Ste. 300
Pasadena, CA 91101
Phone: (626) 432-7283

 

 

ADR-13 (01/12) NOTICE OF MEDIATION DATE Page 1 of I
Case 2:19-cv-00468-VAP-SS Document 33 Filed 09/04/19 Page 2 of3 Page ID #:114

PROOF OF SERVICE

STATE OF CALIFORNIA )
) ss.
COUNTY OF LOS ANGELES _)

I am employed in the County of Los Angeles, State of California. I am over the
age of 18 and not a party to the within action; my business address is Gumport Law Firm, PC,
225 S. Lake Avenue, Suite 300, Pasadena, CA 91101.

On September 4, 2019, in the manner indicated below, the foregoing document
described as: NOTICE OF MEDIATION DATE was served on the interested parties in this
action by placing true copies thereof enclosed in sealed envelopes, with first class postage
prepaid, addressed as follows:

(BY FIRST CLASS U.S. MAIL or OVERNIGHT MAIL) I served the following
person(s) and/or entity(ies) at the last known address(es) in this case by placing a true and
correct copy thereof in a sealed envelope in the United States Mail, first class, postage
prepaid, and/or with an overnight mail service addressed as follows:

[SEE ATTACHED SERVICE LIST]

X_ (BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”). I checked
the CM/ECF docket for this case and determined that the following person(s) are on the
Electronic Mail Notice List to receive NEF transmission at the email addresses on the list
below:

[SEE ATTACHED NEF LIST]

* ok KOK OK OK

(STATE) I declare under penalty of perjury under the laws of the State of California
that the above is true and correct.

X_ (FEDERAL) I declare that I am employed in the office of a member of the bar of this
Court, at whose direction the service was made,

EXECUTED September 4, 2019 at Pasadena, California.

LEEN MAROS
Case 2:19-cv-00468-VAP-SS Document 33 Filed 09/04/19 Page 3o0f3 Page ID #:115

SERVICE LIST
THERESA PACHECO v. HUNT AND HENRIQUES, INC.
Case No. 2:19-cv-00468-VAP-SS

BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”):

Kurtiss A Jacobs
kjacobs@hunthenriques.com

Donald Sherrill
dsherrill@hunthenriques.com, sdowney@hunthenriques.com, kjacobs@hunthenriques.com

Nathan C Volheim
nvolheim@sulaimanlaw.com, jmickalovski@sulaimanlaw.com,
autodocket@sulaimanlaw.com, kwadia@sulaimanlaw.com

Nicholas M Wajda
nick@wajdalawgroup.com, rlgnotices@gmail.com
